Case 8:20-cv-02164-JLS-DFM Document 38 Filed 08/10/21 Page 1 of 2 Page ID #:616


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13                               UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
   14

   15   CORNELIU GAVRILIUC,
                                                  Case No.: 8:20-cv-02164
   16                Plaintiff,
                                                  ORDER RE JOINT STIPULATION FOR
   17                                             ENTRY OF PROTECTIVE ORDER AND
        vs.
                                                  CONFIDENTIALITY AGREEMENT
   18
        TEKSYSTEMS, INC., a Maryland
   19   Corporation; TEKSYSTEMS GLOBAL            Hon. Josephine L. Staton
        SERVICES, LLC, a Maryland Limited
   20   Liability Company; PERSPECTA
        ENTERPRISE SOLUTIONS, LLC, a
   21
        Delaware Limited Liability Company; and
   22   DOES 1 through 100, inclusive,

   23                Defendants.
   24

   25
              ///
   26

   27

   28
                                                                                   1
         ORDER RE JOINT STIPULATION FOR ENTRY OF PROTECTIVE ORDER AND
         CONFIDENTIALITY AGREEMENT
Case 8:20-cv-02164-JLS-DFM Document 38 Filed 08/10/21 Page 2 of 2 Page ID #:617
